Citation Nr: 0420963	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  00-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a schedular rating higher than 40 percent 
for urticaria.

2.  Entitlement to an extraschedular rating higher than 40 
percent for urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from July 1989 to September 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO confirmed and continued a 20 
percent rating for urticaria.  The veteran did not appear at 
a hearing scheduled for March 2000 before a VA hearing 
officer.

The Board remanded the case in February 2001, instructing the 
RO to schedule the veteran for a VA dermatological 
examination and adjudicate the veteran's claim in light of 
the new evidence and applicable Diagnostic Codes, 
specifically including consideration of the possibility of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2003).  After the examination took place, the RO, in 
November 2002, increased the evaluation of the veteran's 
urticaria to 40 percent, effective January 25, 1999, but did 
not consider an extraschedular evaluation.  In a June 2003 
decision, the Board denied the claim for an increased 
schedular rating, finding that the veteran was receiving the 
highest possible schedular rating for urticaria, but remanded 
the case for the RO to specifically consider the veteran's 
possible entitlement to extraschedular consideration for the 
urticaria under 38 C.F.R. § 3.321(b)(1) (2003).

The veteran appealed the Board's June 2003 decision to United 
States Court of Appeals for Veterans Claims (the Court) and 
the Court, in a May 2004 Order, granted a Joint Motion to 
Partially Vacate and Remand (Joint Motion).  The Joint Motion 
remanded the case to the Board because the Board had only 
considered whether the veteran was entitled to an increased 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7118 
(2003) (angioneurotic edema), which the Board found to be the 
most analogous Code provision.  The Joint Remand stated that 
the Board did not consider two applicable provisions of the 
Diagnostic Code, one in effect prior to August 30, 2002, and 
one since that date.  See 67 Fed. Reg. 49,590 - 49,599 
(2002), codified at 38 C.F.R. § 4.118.  Specifically, prior 
to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002), provided for a 50 percent rating when a skin disorder 
was manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or was 
exceptionally repugnant.  Effective August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7825 (2003) provides for a 
60 percent rating for urticaria when there are recurrent 
debilitating episodes occurring at least 4 times during the 
past 12-month period despite continuous immunosuppressive 
therapy.

Unfortunately, because the VA examiner did not consider all 
of the relevant criteria under these diagnostic codes, and 
because of the lapse of time since the September 2002 VA 
examination, this appeal must again be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's submission of medical records in March 2001, which 
the RO treated as claims for increased ratings.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The May 2002 VCAA letter sent to the veteran explained only 
what the evidence needed to show to establish entitlement to 
service connection and not what was needed to show 
entitlement to an increased (i.e., higher) rating for an 
already service-connected disability.  As the veteran's claim 
is for an increased rating, and not service connection, the 
letter did not fulfill the VCAA notice requirements.  The 
VCAA notification requirements apply to each claim or 
application made by a veteran, and this notification should 
therefore specifically address the claim or claims at issue.  
See Quartuccio, 16 Vet. App. at 186 (discussing notification 
requirement of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003), which are triggered when VA 
receives any individual complete or substantially complete 
application for benefits).  While the January 2003 
supplemental statement of the case (SOC) included the text of 
38 C.F.R. § 3.159, cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA), the RO should ensure that its 
correspondence with the veteran on remand includes an 
explanation as to the applicability of the VCAA to increased 
ratings claims.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  This 
includes explaining the applicability of 
the VCAA to his increased ratings claim 
(he is not claiming entitlement to 
service connection; it already has been 
established).  The veteran should also be 
asked to submit any relevant evidence in 
his possession concerning his claim.

2.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his urticaria 
since June 2002, including, but not 
limited to, those of Dr. Stanley A. 
Schwartz, M.D.  Ask the veteran to 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of any private care 
provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

3.  The RO also should obtain copies of 
the veteran's U.S. Postal Service 
employment records since September 2002 
relating to any additional effect that 
his urticaria has had on his employment 
with that organization.  Any records 
obtained should be associated with the 
other evidence in the claims file.

4.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA dermatology examination to determine 
the severity of his urticaria.  To 
facilitate making this determination, the 
claims folder must be made available to 
the examiner for a review of the 
veteran's pertinent medical history, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder 
prior to submitting his/her report of the 
evaluation.  All necessary testing should 
be done and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The examiner should indicate whether the 
veteran's urticaria is manifested by 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestation, or it is exceptionally 
repugnant.  The examiner should also 
indicate whether the veteran has 
undergone continuous immunosuppressive 
therapy during the past 12-month period 
and the extent of debilitating episodes 
of urticaria during that time period.  To 
the extent possible, the examiner should 
indicate whether and how the veteran's 
symptoms have changed during the time 
period from January 1999 to the present.

The examiner should also render an 
opinion as to the extent to which the 
urticaria has interfered with the 
veteran's employment.

If no opinion can be rendered as to any 
of the above matters, an explanation 
should be set forth.

5.  Then readjudicate the claim in light 
of the additional evidence obtained.  
Specifically, determine whether the 
veteran is entitled to a rating higher 
than 40 percent for urticaria under any 
of the applicable Diagnostic Codes, and, 
also, determine whether the veteran is 
entitled to an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2003).  
The determination as to the 
extraschedular evaluation should be 
explicit, and should consider, among 
other things, the urticaria's 
interference with the veteran's 
employment, as evidenced by his Postal 
Service employment records.  If the 
veteran's claim for an increased rating 
for his urticaria is denied on either 
ground, send the veteran and his 
representative a SSOC and give them time 
to respond before returning the appeal to 
the Board for further appellate 
consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


